Case 3:16-cv-03592-MAS Document 11 Filed 04/30/20 Page 1 of 6 PagelD: 33

 

NOT FOR PUBLICATION
UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

MOUHAMADOU LAMINE AMAR, : Civil Action No. 16-3592 (MAS)

Petitioner,

OPINION

v.
UNITED STATES OF AMERICA,

Respondent.

 

SHIPP, District Judge

Mouhamadou Lamine Amar (“Petitioner”) filed a counseled Motion to Vacate, Set Aside.
or Correct his federal sentence (“Motion”) pursuant to 28 U.S.C. § 2255. (Pet’r's Mot., ECF
No. 1.) Petitioner requests a continued stay of his Motion. (Pet’r’s Letter, ECF No. 9.)
Respondent opposes the request. (Resp’t Letter. ECF No. 10.) For the reasons explained below,
the Court will lift the stay, deny the Motion, and deny Petitioner a certificate of appealability.
I. BACKGROUND

On March 28, 2014, Petitioner pled guilty to Hobbs Act robbery in violation of 18 U.S.C.
§ 1951(a), and brandishing of a firearm during a crime of violence, in violation of 18 U.S.C.
§ 924(c)(1)(A)(ii). See Minutes of Proceedings, United States v. Amar, Crim. No. 13-630 (D.N_J.
Mar 28, 2014). ECF No. 11; Plea Agreement. Amar, No. 13-630. ECF No. 12. Petitioner was
sentenced to a total of 114 months imprisonment. Judgment, Amar, Crim. No. 13-630. ECF
No. 18.

On or about June 20, 2016, Petitioner filed the instant Motion seeking to challenge his

conviction under § 924(c) following the Supreme Court’s decision in Johnson v. United States.
Case 3:16-cv-03592-MAS Document 11 Filed 04/30/20 Page 2 of 6 PagelD: 34

135 S. Ct. 2551 (2015). (Pet’r’s Mot.) On April 11, 2017. the Motion was stayed pending the
Supreme Court’s resolution of Sessions v. Dimaya, 138 S. Ct. 1204 (2018); United States v.
Robinson, 844 F.3d 137 (3d Cir. 2016). cert. denied. 138 S$. Ct. 215 (2017); and United States y,
Galati, 844 F.3d 152 (3d Cir. 2016), cert. denied, 138 S. Ct. 636 (2018). (Letter Order, ECF
No. 3.) After the Supreme Court’s decision in Dimaya, this Court ordered Petitioner to file a status
update of his case, informing the Court whether he intended to proceed on his Motion. (Text
Order. Aug. 15, 2018, ECF No. 5.) On September 28. 2018. Petitioner's counsel filed a letter
seeking a continued stay in this case, pending resolution of six consolidated cases before the Third
Circuit.' (Pet’r’s Letter.) Respondent filed a letter in opposition. (Resp’t’s Letter.)
II. ANALYSIS

A. Staying the Motion

Petitioner points to six consolidated cases that he alleges “address the main issue presented
in [Petitioner’s] Johnson petition: whether Hobbs Act robbery may serve as a predicate for a
conviction under 18 U.S.C. § 924{c).” (Pet’r’s Letter 1.) Petitioner also concedes, however, that
these cases do not address the “merits” of Robinson, but only whether the application for leave to
file a second or successive 28 U.S.C. § 2255 petition is non-frivolous. (/d. at 2.)

A review of the consolidated cases establishes that they have no bearing on the merits of
this habeas Motion. The cases address only whether the Third Circuit should authorize the filing
of the petitioners’ proposed second or successive motions under 28 U.S.C. § 2255. See

Consolidated Brief for Petitioners at 3, 25, 30, 33, Jn re: David Dupree, Appeal No. 16-2080, 3d

 

' The six consolidated cases referenced by Petitioner are: “Jn re: David Dupree. Appeal No.
16-2080; fn re: Sebastian Williams, Appeal Nos. 16-2273 & 16-2312: In re: Larry Smith, Appeal
No. 16-2414; In re: Russell McNeill, Hl, Appeal No. 16-2422; In re: Michael Matthews, Appeal
No. 16-2027.” (Pet’r’s Letter 1.)

Na
Case 3:16-cv-03592-MAS Document 11 Filed 04/30/20 Page 3 of 6 PagelD: 35

Cir. July 30, 2018) (stating “the merits of Petitioners’ proposed challenges are not before the
Court”; “Petitioners, of course, are not yet in a position to challenge § 924{c)(3){B) on the merits”;
“[the government presents] a merits argument, which the Court does not consider at the
§ 2255(h)(2) authorization stage”). In this case, Petitioner is not seeking to file a second or
successive petition. Thus, the Court finds any connection to the consolidated cases too tenuous to
have any bearing here. To the extent the Third Circuit grants leave for the petitioners, in those
cases, to file second or successive petitions, Petitioner may similarly seek to do so at that time.
Accordingly, the Court will lift the stay and address Petitioner’s habeas Motion on the merits.

B. Merits Analysis

Title 18, section 924(c) of the United States Code prescribes certain enhanced punishments
for any person who uses, carries, possesses, brandishes, or discharges a firearm in relation to either
a crime of violence or a drug trafficking crime. 18 U.S.C. § 924(c). The statute defines a “crime
of violence” to mean “an offense that is a felony” and either (A) “has as an element the use,
attempted use, or threatened use of physical force against the person or property of another” or
(B) “by its nature, involves a substantial risk that physical force against the person or property of
another may be used in the course of committing the offense.” 18 U.S.C. § 924(c)(3). The first
clause is commonly referred to as the “elements clause” and the latter as the “residual clause.” See
United State v. Davis. 139 8. Ct. 2319, 2324 (2019) (referring to § 924(c)(3){A) as the “elements
clause” and § 924(c)(3)(B) as the “residual clause”). In Davis, the Supreme Court found the
residual clause of § 924(c) unconstitutionally vague. /d. at 2336. But Davis did not invalidate the
elements clause of § 924(c). See United States v. Kennedy, No. 19-1591, 2019 WL 4316867. at

*] (3d Cir. Sept. 9. 2019) (noting the elements clause § 924(c) “survives Davis”). Thus,
Case 3:16-cv-03592-MAS Document 11 Filed 04/30/20 Page 4 of 6 PagelD: 36

Petitioner’s § 924(c) conviction is valid so long as his underlying crime of Hobbs Act robbery was
a “crime of violence” under the elements clause of the statute.

In Robinson, the Third Circuit held that brandishing a firearm in the commission of Hobbs
Act robbery under 18 U.S.C. § 1951(a) is a crime of violence under the elements clause of
§ 924(c)(3)(A). 844 F.3d at 144. Ordinarily, when “courts determine whether a crime is a crime
of violence, they compare the elements of the predicate offense to the definition of ‘crime of
violence, in what is referred to as the categorical approach.” United States v. Thomas, 703
F. App’x 72, 78 (3d Cir. 2017) (citing Taylor y. United States, 495 U.S. 575 (1990)). In Robinson,
however, the Third Circuit used a “modified categorical approach.” finding the categorical
approach inappropriate in cases where the “predicate offense . . . and the § 924(c) offense are
contemporaneous.” 844 F.3d at 141-43. In such cases, “the record of all necessary facts are before
the district court.” and these facts “unmistakably shed light on whether the predicate offense was
committed with ‘the use, attempted use, or threatened use of physical force against the person or
property of another.”” /d. at 141. The Robinson court specifically noted that “facts that may
support the conclusion that a particular crime is a ‘crime of violence’ are those that have either
been found by the jury or admitted by the defendant ina plea.” /d, at 143.

In this case, Petitioner entered into a plea agreement in which he stipulated that “a firearm
was brandished and possessed” in the commission of the robbery. Plea Agreement 8. Thus,
Petitioner's Hobbs Act robbery constitutes a crime of violence under the elements clause of
§ 924(c). See Robinson, 844 F.3d. 144; see also United States v. Kennedy, 720 F. App’x 104, 110
(3d Cir. 2017) (reaffirming Robinson. that Hobbs Act robbery committed while brandishing a
firearm is a crime of violence). Petitioner argues that Robinson was wrongly decided because the

Court failed to use the traditional “categorical approach” in conflict with other Circuits. (Pet'r’s
Case 3:16-cv-03592-MAS Document 11 Filed 04/30/20 Page 5 of 6 PagelD: 37

Letter 2.) Petitioner further argues that while certiorari was denied in Robinson, the Supreme
Court is not precluded “from reviewing a case or cases from other circuits where the issue
presented arises.” (/d.) This Court declines to adopt Petitioner’s reasoning. Robinson
unquestionably establishes that Petitioner’s conviction under § 924{c) was not improper, and
precludes this Court from granting Petitioner the relief he seeks. While circuit courts may be split
on which approach to use when deciding what constitutes a crime of violence, this Court adopts
the holding in Robinson, which is precedential and binding on this Court. Accordingly,
Petitioner’s Motion is denied.
Ill. CERTIFICATE OF APPEALABILITY

Pursuant to 28 U.S.C. § 2253(c), a petitioner in a § 2255 proceeding may not appeal from
the final order in that proceeding unless he makes “a substantial showing of the denial of a
constitutional right.” 28 U.S.C. § 2253(c)(1)(B)(2). “A petitioner satisfies this standard by
demonstrating that jurists of reason could disagree with the district court’s resolution of his
constitutional claims or that jurists could conclude the issues presented are adequate to deserve
encouragement to proceed further.” AMiller-El v. Cockrell, 537 U.S. 322, 327 (2003) (citation
omitted). Because jurists of reason would not disagree with this Court’s conclusion, no certificate

of appealability shall issue.

Lin
Case 3:16-cv-03592-MAS Document 11 Filed 04/30/20 Page 6 of 6 PagelD: 38

IV. CONCLUSION
For the reasons stated above. the Court lifts the stay in this case. In addition, Petitioner's
Motion is DENIED and Petitioner is DENIED a certificate of appealability. An appropriate order

follows.

s/ Michael A. Shipp
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

Dated: April 30, 2020

6
